Case 1:18-cv-24889-DLG Document 56 Entered on FLSD Docket 03/29/2019 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                   CASE NO. 18-24889-CIV-GRAHAM/MCALILEY

  GUSTAVO ABELLA,

        Plaintiff,

  vs.

  TOWN OF MIAMI LAKES, TOWN OF MIAMI
  LAKES MANAGER ALEX REY, individually,
  and Official Capacity, TOWN OF MIAMI
  LAKES MAYOR MICHAEL PIZZI,
  individually and Official Capacity,
  MIAMI-DADE COUNTY, OFFICER JUAN F.
  RODRIGUEZ, individually and Official
  Capacity,

        Defendants.
                                             /

              NOTICE RESETTING TELEPHONIC STATUS CONFERENCE

        THIS CAUSE comes before the Court sua sponte.

        THIS CAUSE is hereby reset for a telephonic status conference

  before the undersigned on Wednesday, April 10, 2019 at 2:00 P.M.1

        In   a   case   that   the   Court   sets   for   telephonic   status

  conference, no counsel shall appear in person.               Instead, all

  counsel shall attend via telephone.            Counsel shall contact the

  Court at 2:00 P.M. by calling the following toll-free number

        1.    1-888-684-8852,



        1

  WHEN JOINING THE CONFERENCE, COUNSEL SHOULD BE AWARE THAT OTHER
  ATTORNEYS/CASES WILL BE ATTENDING AT THE SAME TIME. PLEASE WAIT ON THE
  CONFERENCE UNTIL JUDGE GRAHAM’S CHAMBERS’ STAFF JOINS IN AT WHICH TIME
  A SHORT ROLE CALL WILL BE TAKEN. THEREAFTER, COUNSEL WILL BE TRANSFERRED
  DIRECTLY TO JUDGE GRAHAM. PLEASE REMEMBER TO SPEAK CLEARLY AND ANNOUNCE
  YOUR NAME SO THE COURT REPORTER MAY ACCURATELY REFLECT THE CORRECT PARTY
  SPEAKING ON THE RECORD.
Case 1:18-cv-24889-DLG Document 56 Entered on FLSD Docket 03/29/2019 Page 2 of 4



        2.   Enter Access Code Number 3772101 followed by the # sign,
             and

        3.   Enter Security Code Number 1316 followed by the # sign.

        DONE AND ORDERED in Chambers at Miami, Florida, this 29th day

  of March, 2019.



                                     DONALD L. GRAHAM
                                     UNITED STATES DISTRICT JUDGE

  cc:   All Counsel of Record




                                       2
Case 1:18-cv-24889-DLG Document 56 Entered on FLSD Docket 03/29/2019 Page 3 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                   CASE NO. 18-24889-CIV-GRAHAM/MCALILEY

  GUSTAVO ABELLA,

        Plaintiff,

  vs.

  TOWN OF MIAMI LAKES, et al.,

        Defendants.
                                       /


           ELECTION TO JURISDICTION BY A UNITED STATES
        MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

       In accordance with the provisions of Title 28, U.S.C. § 636(c),
  the undersigned party or parties to the above-captioned civil matter
  hereby voluntarily elect to have a United States Magistrate Judge
  decide the following motions and issue a final order or judgment
  with respect thereto:

  1.    Motions to Dismiss                      Yes   ____        No   ____

  2.    Motions for Summary Judgment            Yes   ____        No   ____

  3.    All Pretrial Motions                    Yes    ____       No   ____

  4.    Other                                   Yes    ____       No   ____

  ______________               ______________________________________
  (Date)                       (Signature) Counsel for
  ______________               ______________________________________
  (Date)                       (Signature) Counsel for
  ______________               ______________________________________
  (Date)                       (Signature) Counsel for
Case 1:18-cv-24889-DLG Document 56 Entered on FLSD Docket 03/29/2019 Page 4 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                   CASE NO. 18-24889-CIV-GRAHAM/MCALILEY

  GUSTAVO ABELLA,

        Plaintiff,

  vs.

  TOWN OF MIAMI LAKES, et al.,

        Defendants.
                                       /


            ELECTION TO JURISDICTION BY A UNITED STATES
                     MAGISTRATE JUDGE FOR TRIAL

       In accordance with the provisions of Title 28, U.S.C. § 636(c),
  the undersigned party or parties to the above-captioned civil matter
  hereby voluntarily elect to have a United States Magistrate Judge
  conduct any and all further proceedings in the case, including
  TRIAL, and entry of final judgment with respect thereto.1

  ______________               ______________________________________
  (Date)                       (Signature) Counsel for

  _____________                ______________________________________
  (Date)                       (Signature) Counsel for
  ___________                  ______________________________________
  (Date)                       (Signature) Counsel for




        1

  A magistrate judge may conduct jury trials if the underlying claims
  support a demand for a jury. In addition, a magistrate judge can
  generally accommodate special settings.
